Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 1 of 14




 DISTRICT COURT, LARIMER COUNTY, STATE OF
 COLORADO
 Court address: 201 La Porte Ave, Suite 100, Ft. Collins, CO 80521
 KATHY BEVINS,
 AND
 SANDRA GOODRICH,
 Plaintiffs

                                                                                    ∆ COURT USE ONLY
 v.
                                                                                            ∆

 FIRST NATIONAL BANK of Omaha, a Colorado
 Corporation,
 Defendant.
 Attorney for Plaintiffs:                               Case Number:
 Kelli R. Riley, Esq. Atty. Reg. # 44828
 RILEY LAW LLC                                          Division:
 4689 20th St. Ste. E
 Greeley, Colorado 80634                                Ctrm:
 Telephone: 970-573-6442
 kelli@RILEYLAWLLC.com
                            DISTRICT COURT CIVIL SUMMONS

TO THE ABOVE NAMED DEFENDANT: FIRST NATIONAL BANK of Omaha.


YOU ARE HEREBY SUMMONED and required to file with the Clerk of this Court an answer or other response to
the attached Complaint. If service of the Summons and Complaint was made upon you within the State of Colorado,
you are required to file your answer or other response within 21 days after such service upon you. If service of the
Summons and Complaint was made upon you outside of the State of Colorado, you are required to file your answer
or other response within 35 days after such service upon you. Your answer or counterclaim must be accompanied
with the applicable filing fee.


If you fail to file your answer or other response to the Complaint in writing within the applicable time period, the
Court may enter judgment by default against you for the relief demanded in the Complaint without further notice.

Dated: __12/20/19                                             _/s/Kelli Riley___________________________
                                                              Signature of Plaintiff’s Attorney


This Summons is issued pursuant to Rule 4, C.R.C.P., as amended. A copy of the Complaint must
be served with this Summons. This form should not be used where service by publication is
desired.

WARNING: A valid summons may be issued by a lawyer and it need not contain a court case
number, the signature of a court officer, or a court seal. The plaintiff has 14 days from the date
this summons was served on you to file the case with the court. You are responsible for



                                                                                                           EXHIBIT
                                                                                                                 1
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 2 of 14




contacting the court to find out whether the case has been filed and obtain the case number. If
the plaintiff files the case within this time, then you must respond as explained in this summons.
If the plaintiff files more than 14 days after the date the summons was served on you, the case
may be dismissed upon motion and you may be entitled to seek attorney’s fees from the plaintiff.

TO THE CLERK: If the summons is issued by the clerk of the court, the signature block for the
clerk or deputy should be provided by stamp, or typewriter, in the space to the left of the
attorney’s name.
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 3 of 14




DISTRICT COURT, LARIMER COUNTY, STATE
OF COLORADO
Court address: 201 La Porte Ave, Suite 100, Ft. Collins,
CO 80521

KATHY BEVINS,
AND
SANDRA GOODRICH,
Plaintiffs
                                                                   ∆ COURT USE ONLY ∆

v.

FIRST NATIONAL BANK of Omaha, a Colorado
Corporation,
Defendant.
Attorney for Plaintiffs:                                   Case Number:
Kelli R. Riley, Esq. Atty. Reg. # 44828
RILEY LAW LLC                                              Division:
4689 20th St. Ste. E
Greeley, Colorado 80634                                    Ctrm:
Telephone: 970-573-6442
kelli@RILEYLAWLLC.com
                                          COMPLAINT

        Plaintiffs Kathy Bevins and Sandra Goodrich, by and through their counsel, Kelli R.
Riley, hereby file this complaint against First National Bank of Omaha. In support of this
complaint, Plaintiffs state the following:

                                STATEMENT OF THE CASE

1.     Plaintiffs were employees of Defendant. Defendant employed systematic discrimination

to rid its mortgage processing department of older workers by disciplining and discharging older

workers, while it provided training, assistance, and retention opportunities to younger workers

throughout 2017 and 2018.


2.     Defendant’s discipline and discharge of Kathy Bevins was motivated by her age, 53, in

violation of the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq. (“ADEA”), as
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 4 of 14




amended, and in violation of her rights under Colorado Anti Discrimination Act, C.R.S. § 24-34-

401, et seq. (“CADA”). This is an action for damages and equitable relief to redress the

deprivation of Ms. Bevins’ rights under the ADEA and CADA, and for attorney’s fees and costs

pursuant to these and other federal statutes as applicable.

3.     Defendant’s discharge of Sandra (“Sandy”) Goodrich was motivated by her age, 67, in

violation of the Age Discrimination in Employment Act, 29 U.S.C. §§ 621 et seq. (“ADEA”), as

amended, and in violation of her rights under Colorado Anti Discrimination Act, C.R.S. § 24-34-

401, et seq. (“CADA”). This is an action for damages and equitable relief to redress the

deprivation of Ms. Goodrich’s rights under the ADEA and the CADA, and for attorney’s fees

and costs pursuant to these and other federal statutes as applicable.

4.     Plaintiffs regularly worked through their lunch breaks and worked off the clock to

attempt to complete their work. Plaintiffs were hourly non-exempt employees. This work time

was not compensated. These work hours were overtime hours. This unpaid overtime is a

violation of the Fair Labor Standards Act, 29 U.S.C. § 203 et seq., (“FLSA”) and the Colorado

Wage Claim Act, See C.R.S. § 8-4-101 et seq., (“CWCA”).


                          PARTIES, JURISDICTION, AND VENUE

       5.      Plaintiff Kathy Bevins resides in Berthoud, Colorado, Larimer County.

       6.      Plaintiff Sandy Goodrich resides in Windsor, Colorado, Weld County.

       7.      Defendant First National Bank is a corporation doing business in Colorado.

       8.      Defendant has a location in Loveland, Colorado, Larimer County, where Plaintiffs

worked.




                                                 2
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 5 of 14




        9.      Venue is proper because Defendant is a corporation that can be found in Larimer

County, C.R.C.P. 98(c)(1), Larimer is the county designated in the complaint, C.R.C.P. 98(c)(1),

and this is an action arising from acts that were committed in Larimer County, C.R.C.P. 98(c)(5).

                                                   FACTS

        10.     Defendant is a bank which operates in Loveland, Colorado and various locations

throughout Colorado.


        11.     Defendant employed Plaintiff Kathy Bevins from April 4, 2016 until her

termination on June 18, 2018.

        12.     Defendant employed Plaintiff Sandy Goodrich from June 8, 2015 until her

termination on November 14, 2018.

        13.     Ms. Bevins was employed as a senior loan processor. Ms. Bevins performed her

job duties satisfactorily.

        14.     Ms. Goodrich was employed as a senior loan processor. Ms. Goodrich performed

her job duties satisfactorily.

        15.     Plaintiffs received raises on a regular basis.

        16.     Plaintiffs were praised for their work regularly before January 2017, and even

received awards for their performance.

        17.     On January 15, 2018, under Kris McCombs, District Manager for First National

Bank’s Operations Department, a new pilot program was initiated.

        18.     During the January 15, 2018 implementation meeting, Ms. McCombs stated that

not everyone was going to “make it,” and looked directly at Ms. Bevins.




                                                   3
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 6 of 14




        19.     Under the new pilot program, the set-up department was completely eliminated

and that work then shifted to loan processors.

        20.     In addition to her responsibilities as a loan processor, Ms. Bevins was now

required to separate loan documents out appropriately and order appraisals and titles.

        21.     These were new tasks that Ms. Bevins had to learn how to do.

        22.     In implementing this new program, Ms. Bevins received very limited training and

was not instructed on how to process these loans under the new system.

        23.     While management advised Ms. Bevins to not take out more than two loans per

day, she was often handling anywhere between two and five per day.

        24.     When Ms. Bevins had questions regarding the process the pilot trainers never

answered the phone or ignored her emails.

        25.     Additionally, under the new program First National Bank took away loan

processor’s review reports and required the processors to track the status of their loans by hand

through dry erase boards and post it notes.

        26.     This new workload completely overwhelmed Ms. Bevins, as well as other loan

processors.

        27.     When Ms. Bevins asked for help in order to complete these loans, she didn’t get

help from coworkers who were available.

        28.     In order to keep pace with the workload she regularly worked through her lunch

and extra hours off the clock, because she was told she was not approved to work overtime.

        29.     In fact, one day she worked one hour of overtime and was reprimanded. In order

to avoid a similar outcome, Ms. Bevins continued to simply complete her work off the clock out

of fear of losing her job.

                                                 4
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 7 of 14




       30.     Ms. Bevins worked through her lunch nearly every day, and stayed about forty-

five minutes late nearly every day from January 15, 2018 until her termination.

       31.     Ms. Bevins was terminated on June 18, 2018, for failing to keep pace with her

workload.

       32.     Ms. Bevins’ supervisor Cindy Pierce said “this is not your fault” when she

terminated her.

       33.     After her termination, Ms. Bevins replacement, Sammy Blades, who is under

forty years of age, was given a plethora of overtime in order to complete her work, as well as

unlimited access to help in order for her to be successful in her position.

       34.     Ms. Goodrich was also part of the pilot program that began in January 2018.

       35.     In addition to her responsibilities as a loan processor, Ms. Goodrich was now

required to separate loan documents out appropriately and order appraisals and titles.

       36.     These were new tasks that Ms. Goodrich had to learn how to do.

       37.     In implementing this new program, Ms. Goodrich received very limited training

and was not instructed on how to process these loans under the new system.


       38.     Ms. Goodrich operated under this stress for months.

       39.     She was told that if she worked any overtime off the clock, she would be

terminated yet never received approval for overtime.

       40.     Ms. Goodrich worked through her lunch nearly every day, and stayed about forty-

five minutes late nearly every day from January 15, 2019 until her termination.

       41.     Younger workers were allowed to work overtime.




                                                  5
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 8 of 14




        42.     In order to keep pace with her workload, she regularly worked through her lunch

and stayed late daily to keep up and continued to work extra hours but did not report those hours

out of fear that she would be fired.

        43.     During this time, all of the loan processors struggled.

        44.     In July 2018, Kris McCombs made the comment about one of the loan processors

in Omaha that was having difficulties with the new pilot program that “it’s usually the older ones

that couldn’t keep up and have to be fired.”

        45.     Ms. Goodrich’s supervisor, Ms. Pierce, worked at the station right next to Ms.

Goodrich and saw that Ms. Goodrich was there when she arrived and still there when she left

each day.

        46.     Ms. Goodrich had heart surgery on March 7, 2018, and shortly after took a

vacation until early April 2018.

        47.     When she returned from vacation Ms. Goodrich noted that little to no work had

been done on her loans.

        48.     Ms. Goodrich struggled to keep pace and asked for help but was given none.

        49.     On May 18, 2018, Ms. Goodrich was demoted to Neighborhood Watch, an

overflow department for loans.

        50.     At the time of Ms. Goodrich’s demotion, the majority of the overflow loans were

construction loans, a type of loan Ms. Goodrich had no experience with processing.

        51.     Ms. Goodrich was given no training on how to process these loans and had to

learn by trial and error.

        52.     In this position, Ms. Goodrich’s job duties consisted of ordering titles, flood,

appraisals and separating and sorting various loan documents.

                                                  6
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 9 of 14




          53.     Management slowly began to take loans away from Ms. Goodrich. Although

Neighborhood Watch was an overflow department and numerous loans were coming in, Ms.

Goodrich was not allowed to pick up any loans unless they were assigned to her, which would be

a few loans a week.

          54.     On November 14, 2018, Ms. Goodrich was terminated, told she was being laid

off.

          55.     At the time of her termination Ms. Goodrich only had three loans in her portfolio

despite a steady workflow of loans coming in.


                                    FIRST CLAIM FOR RELIEF
                                            (ADEA)

          56.     Plaintiffs hereby incorporate all allegations of the Complaint as though fully set

forth herein.

          57.     Plaintiffs are each over forty years of age.

          58.     Defendant’s pilot program made the workload difficult for everyone, but only older

workers such as Plaintiffs were disciplined and terminated for failing to meet expectations.

          59.     Only Plaintiffs were denied additional resources such as overtime hours, training,

and assistance to meet their workload.

          60.     Defendant terminated Plaintiffs based on their age.

          61. Defendant’s violations of the ADEA were willful.

       62. As a result of Defendant’s violations of the ADEA, Plaintiffs have suffered damages,

including lost past and future wages, employment benefits, and other compensation.

       63. In addition to their actual damages, Plaintiffs are entitled to recover liquidated damages

in an amount equal to their actual damages, reasonable attorney’s fees, interest, and costs,

                                                    7
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 10 of 14




pursuant to 29 U.S.C. § 626(b) of the ADEA, and 29 U.S.C. § 216(b).

                               SECOND CLAIM FOR RELIEF
                           (Discrimination on the Basis of Age-CADA)

        64.     Plaintiffs hereby incorporate all allegations of the Complaint as though fully set
forth herein.


        65.     Plaintiffs are each over forty years of age.

        66.     Defendant’s pilot program made the workload difficult for everyone, but only older

workers such as Plaintiffs were disciplined and terminated for failing to meet expectations.

        67.     Only Plaintiffs were denied additional resources such as overtime hours, training,

and assistance to meet their workload.

        68.     Defendant terminated Plaintiffs based on their age.

        69. Defendant’s violations of the CADA were willful.

   70. As a result of Defendant’s violations of the CADA, Plaintiffs have suffered damages,

including lost past and future wages, employment benefits, and emotional distress.

        71.     Plaintiff Kathy Bevins filed a charge of discrimination with the Colorado Civil

Rights Division on December 12, 2018, and received a “Right to Sue” letter on October 31,

2019.

        72.     Plaintiff Sandy Goodrich filed a charge of discrimination with the Colorado Civil

Rights Division on April 3, 2019, and timely requested a “Right to Sue” letter on October 29,

2019.

        73.     Plaintiffs have exhausted their administrative remedies.


                                 THIRD CLAIM FOR RELIEF
                                   (Unpaid Overtime-FLSA)


                                                  8
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 11 of 14




  34. Plaintiff incorporates by reference all of the above paragraphs.

  35. At all relevant times, Defendant has been an “employer” within the meaning of the Fair

  Labor Standards Act.

  36. At all relevant times, Defendant has employed “employees,” including Plaintiffs, within

  the meaning of the FLSA.

  37. Plaintiffs were employees of Defendant within the meaning of FLSA from June 2015

  until November 2018.

  38. As a result of the foregoing conduct, as alleged, Defendant has violated the FLSA. These

  violations were committed knowingly, willfully, and with reckless disregard of applicable

  law.

  39. As a result, Plaintiffs have been damaged in an amount to be determined at trial.


                                FOURTH CLAIM FOR RELIEF
                                  (Unpaid Overtime-CWCA)

         74.    Plaintiffs hereby incorporate all allegations of the Complaint as though fully set

forth herein.

         75.    At all material times, Defendant has been an “employer” within the meaning of

the Colorado Wage Claim Act, § 8-4-101, et seq.

         76.    At all material times, Defendant has employed “employees,” including Plaintiffs,

within the meaning of the Colorado Wage Claim Act, § 8-4-101, et seq.

         77.    Plaintiffs were employees of Defendant within the meaning of the Wage Claim

Act from June 2015 to November 2018.




                                                  9
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 12 of 14




       78.     As a result of the foregoing conduct, as alleged, Defendant has failed to pay

wages due under the Wage Claim Act. These violations were committed knowingly, willfully,

and with reckless disregard of applicable law.

       79.     As a result, Plaintiffs have been damaged in an amount to be determined at trial

                                DOCUMENT PRESERVATION

       80.     As part of discovery, Plaintiff will be requesting certain documents and

information from Defendant. Please note the document preservation instructions attached hereto.


                                    REQUEST FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in favor of them
and against Defendant as follows:
   1. Awarding Plaintiffs declaratory and/or injunctive relief as permitted by law or equity;
   2. Awarding Plaintiffs all economic and non-economic damages;
   3. Awarding Plaintiffs their compensatory damages, attorneys’ fees and litigation expenses
       as provided by law;
   4. Awarding Plaintiffs their pre-judgment, post-judgment and moratory interest as provided
       by law;
   5. Awarding Plaintiffs statutory penalties as provided by law.

Plaintiffs make a demand for a trial to a jury.

       Respectfully submitted this 20th day of December, 2019.

                                                         s/Kelli R. Riley
                                                  ________________________
                                                  Kelli R. Riley, Reg. #44828
                                                  RILEY LAW LLC
                                                  4689 20th St. Ste. E
                                                  Greeley, CO 80634

                                                  Counsel for Plaintiffs




                                                    10
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 13 of 14




 DISTRICT COURT, LARIMER COUNTY, STATE OF
 COLORADO
 Court address: 201 La Porte Ave, Suite 100, Ft. Collins, CO 80521
 KATHY BEVINS,
 AND
 SANDRA GOODRICH,
 Plaintiffs
                                                                         ∆ COURT USE ONLY ∆

 v.

 FIRST NATIONAL BANK of Omaha, a Colorado
 Corporation,
 Defendant.
 Attorney for Plaintiffs:                                                Case Number:
 Kelli R. Riley, Esq. Atty. Reg. # 44828
 RILEY LAW LLC                                                           Division:
 4689 20th St. Ste. E
 Greeley, Colorado 80634                                                 Ctrm:
 Telephone: 970-573-6442
 kelli@RILEYLAWLLC.com
       DISTRICT COURT CIVIL (CV) CASE COVER SHEET FOR INITIAL PLEADING OF
       COMPLAINT, COUNTERCLAIM, CROSS-CLAIM OR THIRD PARTY COMPLAINT

1. This cover sheet shall be filed with the initial pleading of a complaint, counterclaim, cross-
   claim or third party complaint in every district court civil (CV) case. It shall not be filed in
   Domestic Relations (DR), Probate (PR), Water (CW), Juvenile (JA, JR, JD, JV), or Mental
   Health (MH) cases. Failure to file this cover sheet is not a jurisdictional defect in the pleading
   but may result in a clerk’s show cause order requiring its filing.

2. Simplified Procedure under C.R.C.P. 16.1 applies to this case unless (check one box below if
   this party asserts that C.R.C.P. 16.1 does not apply):

       This is a class action, forcible entry and detainer, Rule 106, Rule 120, or other similar
        expedited proceeding, or

      X This party is seeking a monetary judgment against another party for more than
        $100,000.00, including any penalties or punitive damages, but excluding attorney fees,
        interest and costs, as supported by the following certification:

             By my signature below and in compliance with C.R.C.P. 11, based upon information
             reasonably available to me at this time, I certify that the value of this party’s claims
             against one of the other parties is reasonably believed to exceed $100,000.”
Case 1:20-cv-00557-REB Document 5 Filed 02/27/20 USDC Colorado Page 14 of 14




   Or

    Another party has previously filed a cover sheet stating that C.R.C.P. 16.1 does not apply
   to this case.

3. X This party makes a Jury Demand at this time and pays the requisite fee. See C.R.C.P. 38.
   (Checking this box is optional.)

Date: _12/20/19______________                        _/s/Kelli Riley___________________
                                              Signature of Party or Attorney for Party
NOTICE
This cover sheet must be served on all other parties along with the initial pleading of a
complaint, counterclaim, cross-claim, or third party complaint.
